213 S.W.3d 197 (2007)
STATE of Missouri ex rel. MISSOURI HIGHWAY AND TRANSPORTATION COMMISSION, Respondent,
v.
Lonnie L. LUNDRY, et al., Defendants,
Exceptions of Lillian B. Oberle, Appellant.
No. ED 87876.
Missouri Court of Appeals, Eastern District, Division Two.
January 30, 2007.
Jerome Wallach, Stanley J. Wallach, The Wallach Law Firm, St. Louis, MO, for Appellant.
John W. Koenig, Jr., Regional Counsel, Sikeston, MO, for Respondents.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.


*198 ORDER

PER CURIAM.
Appellant, Exceptions of Lillian B. Oberle, appeals from the judgment of the Circuit Court of St. Francois County, following a jury trial, awarding her $135,000 in just compensation for approximately nine acres of property taken in a condemnation action by Respondent, State of Missouri ex rel. Missouri Highway and Transportation Commission, for the construction of a highway. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.